774 So. 2d 719 (2000)
Mervin L. ANDERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-1618.
District Court of Appeal of Florida, Second District.
May 17, 2000.
James Marion Moorman, Public Defender, and Douglas S. Connor, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
CASANUEVA, Judge.
Mr. Anderson raises two issues in this appeal. First, he contends the trial court improperly revoked his probation. After reviewing the record and supplemental record filed in this case, we conclude that the trial court acted properly and, accordingly, affirm the revocation.
Second, Mr. Anderson contends that the Florida Sexual Predator Act, as codified at section 775.21(4), Florida Statutes (1997), does not apply to him because his underlying offense took place on September 24, 1991, before the statute's effective date. We agree. See Wade v. State, 728 So. 2d 284 (Fla. 2d DCA 1999) (holding that the Florida Sexual Predator Act does not apply to offenses occurring before October 1, 1993, the act's effective date); § 775.21(4)(a), Fla. Stat. (1997). Accordingly, Mr. Anderson's sexual predator designation must be stricken.
Affirmed in part; reversed in part with instructions to strike the improperly imposed designation.
PARKER, A.C.J., and GREEN, J., Concur.